DETAILED ACTION
This is in response to the Amendment filed 6/28/2022 wherein claim 2 has been canceled and claims 1 and 3-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central axial line of the axial section overlaps the cylindrical nozzle body as viewed in a direction perpendicular to both the central axial line of the cylindrical body and the line extending between the central axial line of the gas turbine and the central axial line of the cylindrical nozzle body” (Claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “wherein the central axial line of the axial section overlaps the cylindrical nozzle body as viewed in a direction perpendicular to both the central axial line of the cylindrical body and the line extending between the central axial line of the gas turbine engine and the central axial line of the cylindrical nozzle body”. Applicant’s specification do not discuss any overlap of a central axial line of the axial section with the cylindrical nozzle body and Applicant’s drawings appear to show, when viewed in a direction perpendicular to both the central axial line of the cylindrical nozzle body and the line extending between the central axial line of the gas turbine engine and the central axial line of the cylindrical nozzle body, that the central axial line of the axial section (at C) is spaced from (see Applicant’s Figures 2-4) the cylindrical nozzle body (72). Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one having ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Overman et al. (US 2012/0234013) in view of Kramer (US 2015/0354824).
Regarding Independent Claim 1, Overman teaches (Figures 1-12) a fuel injection device (120) for a gas turbine (see abstract, Paragraph 0003, and Paragraph 0005), configured to inject fuel (from 122, 123) into a combustion chamber (the chamber within 102; see Figures 1-2) defined by a combustor (102), comprising:
a cylindrical nozzle body (148) having a central axial line (A-A; see Figures 2 and 4) extending in parallel with and a certain distance from a central axial line (the central longitudinal line through 106 and 108) of the gas turbine (see Figure 1) and having a first end (at the right end of 148; see Figure 4) facing the combustion chamber (within 102; see Figures 1-3), the cylindrical nozzle body (148) being provided with a nozzle fuel passage (shown at 154; see Figures 5-6 and 7b) extending in an axial direction (along axis A; see Figures 4-6), and a fuel injection port (at 156; see Figures 5-6 and 7b) formed in an end (at the downstream end of 154; see Figures 5-6 and 7b) of the nozzle fuel passage (154; see Figures 5-6 and 7b) on a side of the first end (the right end of 148; see Figures 4-6); and
a stem portion (the tube structure 150, 142, 152 which forms the passages 154; see Figures 4-6) connected to a side part (the upstream side of 148 and the top side of 148; see Figures 4-6) of the cylindrical nozzle body (148), and supporting (via 121) the cylindrical nozzle body (148) on a casing of the gas turbine (see Paragraph 0058) surrounding the combustor (102), the stem portion (the tube structure 150, 142, 152 which forms the passages 154; see Figures 4-6) being provided with a stem fuel passage (the opening within 150, 142, 152; see Figures 4-6) communicating with the nozzle fuel passage (shown at 154; see Figures 4-6),
wherein the stem portion (the tube structure 150, 142, 152 which forms the passages 154; see Figures 4-6) includes 
a first inclined section (annotated below) extending from a peripheral part of the cylindrical nozzle body (148; see Figures 4-6) in a radial direction (see Figures 4-6) with respect to the central axial line (axial line A) of the cylindrical nozzle body (148);
an axial section (annotated below) having a certain radius (the distance from the axial section annotated below to axis A; see Figures 4-6) and extending from a radially outer end (see annotation below) of the first inclined section (annotated below) in a direction away from the first end (the right end of 148; see Figures 4-6) and in parallel with the central axial line (axial line A; see Figure 4) of the cylindrical nozzle body (148) such that a central axial line (see annotation below) of the axial section (see annotation below and Figure 4) extends in parallel with the central axial line (axial line A; see Figure 4) of the cylindrical nozzle body (148) and is located outside (see annotation below) the cylindrical nozzle body (148) and is located outside (the axial section is located axially upstream from and radially outside of body 148; see annotation below and Figures 4-6) the cylindrical nozzle body (148) as viewed in the axial direction (see Figures 4-6), and
a second inclined section (annotated below) extending from an end (see annotation below) of the axial section (annotated below) remote from the first end (see annotation below) of the cylindrical nozzle body to the casing (see Figure 4 and Paragraph 0058). Overman does not teach that the radial direction in which the first inclined section extends being at an angle to a line extending between the central axial line of the gas turbine and the central axial line of the cylindrical nozzle body.
Kramer teaches (Figures 1-16) a fuel injection device (68) for a gas turbine (20) having an inclined section (the wall structure defining passage 94; see Figures 9-12), wherein the radial direction (see Figures 10 and 12) in which the first inclined section (the wall structure defining passage 94; see Figures 9-12) extends being at an angle (see Figures 2-3 and 9-12) to a line extending between the central axial line of the gas turbine (at 48; see Figures 1-2) and the central axial line of the cylindrical nozzle body (at 88; see Figures 2-3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Overman to have a radial direction in which the first inclined section extends be at an angle to a line extending between the central axial line of the gas turbine and the central axial line of the cylindrical nozzle body, as taught by Kramer, in order to supply a tangential flow of fuel so that the swirl of the fuel is increased before exiting the nozzle, which in turn assists in atomizing the fuel (Paragraph 0053 of Kramer).

    PNG
    media_image1.png
    894
    1134
    media_image1.png
    Greyscale

Regarding Claim 3, Overman in view of Kramer teaches the invention as claimed and as discussed above. Overman further teaches (Figures 1-12) that the second inclined section of the stem portion (see annotation above) and the central axial line of the nozzle body (axial line A) are non-parallel lines (see Figures 4-5). Overman in view of Kramer does not teach, as discussed so far, wherein the central axial line of the second inclined section of the stem portion and the central axial line of the nozzle body are in a skewed relationship to each other.
Kramer teaches (Figures 1-16) a fuel injection device (68) for a gas turbine (20) having an inclined section (the wall structure defining passage 94; see Figures 9-12) connected to a side part (see Figures 10 and 12) of the cylindrical nozzle body (at 86), wherein the radial direction (see Figures 10 and 12) in which the first inclined section (the wall structure defining passage 94; see Figures 9-12) extends being at an angle (see Figures 2-3 and 9-12) to a line extending between the central axial line of the gas turbine (at 48; see Figures 1-2) and the central axial line of the cylindrical nozzle body (at 88; see Figures 2-3). Therefore, the axis of the upstream inclined portion of the delivery conduit 94 of Kramer is non-coplanar with the central axial line 88 of the nozzle body 86 (see Figures 9-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Overman in view of Kramer to have the tangential relationship between the upstream passage and the downstream passage such that the central axial line of the second inclined section of the stem portion and the central axial line of the nozzle body are in a skewed relationship to each other, as taught by Kramer, in order to supply a tangential flow of fuel so that the swirl of the fuel is increased before exiting the nozzle, which in turn assists in atomizing the fuel (Paragraph 0053 of Kramer).
Regarding Claim 4, Overman in view of Kramer teaches the invention as claimed and as discussed above. Overman in view of Kramer does not teach, as discussed so far, wherein the central axial line of the axial section overlaps the cylindrical nozzle body as viewed in a direction perpendicular to both the central axial line of the cylindrical nozzle body and the line extending between the central axial line of the gas turbine engine and the central axial line of the cylindrical nozzle body.
Kramer teaches (Figures 1-16) a central axial line (see annotation below and Figure 9) of the axial section (annotated below) overlaps (see Figure 9) the cylindrical nozzle body (86) as viewed in a direction perpendicular (see Figures 2-3 and 9) to both the central axial line (88) of the cylindrical nozzle body (86) and the line (see Figures 1-3) extending between the central axial line (48) of the gas turbine (20) and the central axial line (88) of the cylindrical nozzle body (86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Overman in view of Kramer to have the central axial line of the axial section overlap the cylindrical nozzle body as viewed in a direction perpendicular to both the central axial line of the cylindrical nozzle body and the line extending between the central axial line of the gas turbine engine and the central axial line of the cylindrical nozzle body, as taught by Kramer, for the same reasons discussed above in claim 1.


    PNG
    media_image2.png
    539
    890
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant argues that Overman’s axial section is ring-shaped and, therefore, does not include a central axial line that is located outside of the cylindrical nozzle body as viewed in the axial direction. In response, it is noted that Overman’s axial section (see annotation above) is shown as being located only on an upper side of the fuel nozzle (see Figures 4-5 and 7a-7b). It is noted that Applicant’s figures depict, in the same manner as Overman, a ring-shaped member disposed radially outward of a fuel injection device. Overman’s first inclined section, axial section, and second axial section is interpreted (in the same manner as Applicant) as the sections which define the fuel passages. As clearly shown in Overman, the structure defining his fuel passages are only present on the upper side of the fuel nozzle (see Figures 4-5 and 7a-7b of Overman).
Applicant’s remaining arguments with respect to claims 1 and 3-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741